By the Court,
WhitoN, C. J.
There can be no doubt tbat tbe County Court erred in dismissing tbis case for tbe alleged reason tbat tbe justice of tbe peace before wbom tbe suit was brought, was without jurisdiction. Although tbe sums wbicb were claimed to be due in tbe body of tbe declaration, exceeded in tbe aggregate tbe sum to wbicb tbe jurisdiction of a justice of tbe peace extends, yet tbe declaration, in fact, claimed only $100, as tbat was tbe sum claimed at its conclusion. Tbis is stated by tbe plaintiff as tbe amount of bis damages, and be could have recovered no more under bis declaration, even if tbe jurisdiction of tbe justice bad exceeded tbat sum. Field's Pr. 871; ls¿ Chitty Plead. 872. By our statute (Rev. Stat. chap. 88, § 5), a justice of tbe peace has jurisdiction of actions of tbis nature, where tbe “ damages claimed shall not exceed one hundred dollars.”
As tbis was tbe sum “ claimed ” in tbe declaration, it follows tbat tbe justice bad jurisdiction, and tbat tbe court erred in dismissing tbe case.
The judgment of tbe court below must therefore be reversed.